Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/396,894 filed on 08/09/2021. Claims 13-24 are pending in this communication while claims 1-12 have been canceled.

Priority
This application claims priority from CON of 15/928,294 03/22/2018 PAT 11134089 and JAPAN 2017-066566 03/30/2017. Priority date has been accepted. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text is neither italicized nor bolded are by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2022 and 08/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-15, 18-20, 23 & 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KAWAUCHI; Kiyoto et al. Pub. No.: US 2017/0302683 A1.

Regarding Claims 1-12, canceled.

Regarding Claim 13, KAWAUCHI anticipated a computer-implemented malware analysis method, comprising:
storing first data and second data for responding to the first data {ABS. Fig.2 & [0039], “a packet reception part 207 which receives a packet to the communication management part 112, a packet transmission part 208 for transmitting the packet …, an ARP (Address Resolution Protocol) response part 209 which returns a spoofed response to an ARP, … and a communication restoring data accumulation part 211 accumulating data necessary for reconstructing a pre-transition communication state on a post-transition simulated terminal in execution state transition of the simulated terminal”. Examiner’s note: captured malware data is analyzed and is used to simulate data received and data transmitted after storing in a decoying server. This simulates & stores ‘first data’, ‘second data’},
executing malware to send the first data {Fig. 20 steps 504, 505}, analyzing the first data, and executing the malware to receive a response created using the first data and the second data {Fig. 2 step S508 & [0002], “simulation is performed by a simulation program which receives communication data as input transmitted from a malware-infected terminal, determines response data in accordance with the contents of the communication data, and sends back the response data. Such a simulation environment will be called a … interactive honeypot”}.

Regarding Claim 14, KAWAUCHI anticipated all the features of claim 1 and further anticipates
the first data is sent to a server, and the response is sent by the server {[0008], “the entire business system is to be simulated, a large number of terminals and a large number of servers must be prepared” … [0065], “A proxy server and the like are known as examples of an apparatus arranged between two terminals, for building separate connections to the two terminals respectively and transferring data between the two connections”}.

Regarding Claim 15, KAWAUCHI anticipated all the features of claim 1 and further anticipates
setting the response to be sent by the server {Fig. 16 & [0116], “A configuration being the ARP response part 209 in the communication management part 112 of Embodiment 1 is replaced by an ARP cache setting part 1601”. Examiner’s note: by replacing ARP address the honey server’s setting is configured for the simulation}.



Regarding claim 18, claim 18 is claim to a device using the method of claim 13. Therefore, claim 18 is rejected for the reasons set forth for claim 13. KAWAUCHI further anticipates
one or more memories storing instructions, and one or more processors configured to execute the instructions {[0008], “a simulation environment that uses high-interactive honeypots requires resources (a CPU, a memory, an HHD, and so on) equivalent to the actual resources for simulating one terminal or one server”} to: …

Regarding claim 19, claim 19 is a dependent claim of claim 18, claim 19 is claim to device using the method of claim 14. Therefore, claim 19 is rejected for the reasons set forth for claim 14.

Regarding claim 20, claim 20 is a dependent claim of claim 18, claim 20 is claim to device using the method of claim 15. Therefore, claim 20 is rejected for the reasons set forth for claim 15.

Regarding claim 23, claim 23 is claim to a system using the method of claim 13. Therefore, claim 23 is rejected for the reasons set forth for claim 13.

Regarding claim 24, claim 24 is claim to a non-transitory computer readable information recording medium using the method of claim 13. Therefore, claim 24 is rejected for the reasons set forth for claim 13. KAWAUCHI further anticipates
non-transitory computer readable information recording medium {[0008], “a simulation environment that uses high-interactive honeypots requires resources (a CPU, a memory, an HHD, and so on) equivalent to the actual resources for simulating one terminal or one server”} …

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 21 & 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over KAWAUCHI; Kiyoto et al. Pub. No.: US 2017/0302683 A1 in view of CHOUERY; Farid A. et al., Pub. No.: US 20090327637 A1.

Regarding Claim 16, KAWAUCHI anticipates all the features of claim 13, KAWAUCHI, however, does not explicitly disclose
suspending execution of the malware while the first data is analyzed.
In an analogous reference CHOUERY discloses
suspending execution of the malware while the first data is analyzed {Fig. 2B & [0024], “This coupling allows the alarm circuit 254 to receive information about attempts to access the computer storage 100, to instruct the computer system 250 to halt execution of detected malware, and to disconnect portions of the computer storage 100 upon the detection of malware”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify KAWAUCHI’s technique of ‘capturing a malware attack data, analyze the capture data and playback or simulate the communication between the attacker and the attacked terminal’ for ‘halting the execution of detected malware by a decoy server while analyzing and changing settings for play-back’, as taught by CHOUERY, in order to collect intruding systems details. The motivation is - a great advantage of a honeypot is that you can convert any file server, router, or computer resource across the network into one. Besides gathering intelligence on security breaches, a honeypot can also reduce the risk of false positives as it only attracts real cybercriminals.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 17, KAWAUCHI anticipates all the features of claim 13, KAWAUCHI, however, does not explicitly disclose
displaying a result of the analyzing, receiving an input concerning the response, and storing third information indicating the input.
CHOUERY further discloses
displaying a result of the analyzing, receiving an input concerning the response {[0038], “the external alarm circuit 254 also displays a notification to the user that malware has been detected, and/or plays an audible alarm”}, and storing third information indicating the input {Fig. 3 element 308}.

Regarding claim 21, claim 21 is a dependent claim of claim 18, claim 21 is claim to device using the method of claim 16. Therefore, claim 21 is rejected for the reasons set forth for claim 16.

Regarding claim 22, claim 22 is a dependent claim of claim 18, claim 22 is claim to device using the method of claim 17. Therefore, claim 22 is rejected for the reasons set forth for claim 17.

Conclusion
Following prior arts have been consulted but not applied:
US 2016/0080414 A1 (KOLTON; Doron et al.) – System and a method for identifying malware network activity using a decoy environment: “the activity at endpoints 106b of the decoy environment 102b and/or the physical machines onto which the suspected malware files are loaded simulates normal user activity on an endpoint 106a or other machine of the working environment, and typically includes one or more of manipulation of files (e.g. text files, word processing files, presentation files, and spreadsheet files), sending and receiving emails, and browsing the internet”.
US 2011/0167494 A1 (BOWEN; Brian M.) – Methods, systems, and media for detecting covert malware: “believable decoy information and believable simulated user activity is injected into the host computing environment. More particularly, the detection mechanisms provide replayed user actions or user activity such that the believable decoy information and believable simulated user activity is indistinguishable by covert malware or any other crimeware to avoid elusion.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491